Case 2:18-cr-00193-NIQA Document 180 Filed 03/20/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v. NO. 18-193-1
DKYLE JAMAL BRIDGES
Defendant
ORDER

AND NOW, this 20" day of March 2019, upon consideration of Defendant Dkyle Jamal
Bridges’ request, pursuant to Franks v. Delaware, 483 U.S. 154 (1978), to suppress all physical
evidence obtained from the July 12, 2017 search of the 2013 Ford Taurus, (Doc. 121), the
Government’s response in opposition thereto, (Doc. 147), and the evidence and oral argument
presented at the hearing held on February 15, 2019, it is hereby ORDERED that Defendant’s

request is DENIED.

BY THE COURT:

/s/ Nitza I Quifiones Alejandro
NITZA I. QUINONES ALEJANDRO
Judge, United States District Court
